Citation Nr: 0517739	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-11 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1. Entitlement to reimbursement for the cost of medical 
services provided by Cardiology Associates of Schenectady 
from February 1, 1999, through February 11, 1999.

2. Entitlement to reimbursement for the cost of medical 
services provided by Albany Medical Center on February 23, 
1999.

3.  Entitlement to reimbursement for the cost of medical 
services provided by Schenectady Vascular Associates on 
January 29, 1999.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to March 
1946.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Medical Center (MC), located in Albany, 
New York.  In March 2003 and November 2004, the Board 
remanded this case.  This case was certified to the Board 
from the VAMC in Canandaigua, New York.

In a March 4, 1999, determination, the VAMC in Albany, New 
York, denied reimbursement for the cost of medical services 
provided by Schenectady Vascular Associates on January 29, 
1999.  In the notice of disagreement dated May 4, 1999, the 
veteran disagreed specifically with the March 4, 1999, 
denial.  The June 1999 Statement of the Case and the August 
2004 supplemental statement of the case reflect a discussion 
of the March 4, 1999, denial.  Therefore, the issues are as 
stated on the title page.

The veteran was hospitalized at the Albany Medical Center 
Hospital from January 15, 1999, to January 27, 1999.  The May 
1999 statement of the representative and the May 1999 notice 
of disagreement reflect that the veteran raised the issue of 
entitlement to reimbursement for the cost of medical services 
provided by Albany Medical Center Hospital from January 15, 
1999, to January 27, 1999.  This matter is referred to the 
VAMC for appropriate action.


REMAND

In November 2004 the Board remanded the claims of entitlement 
to reimbursement for the cost of medical services provided by 
Cardiology Associates of Schenectady from February 1, 1999, 
through February 11, 1999, and entitlement to reimbursement 
for the cost of medical services provided by Albany Medical 
Center on February 23, 1999.  It appears that the VAMC did 
not undertake any of the extensive additional development 
required by the November 2004 remand.  Instead, based on an 
envelope postmarked in January 2005, it appears that the VAMC 
merely re-mailed the MAS file to the Board.  Therefore, the 
VAMC did not comply with the directives of the November 2004 
Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the Board notes that a complete copy of the 
veteran's June 1999 VA Form 9 is not record.  Accordingly, 
this matter is REMANDED for the following actions:

1.  A copy of the page(s) succeeding page 
one of the veteran's June 1999 VA Form 9 
should be associated with the MAS file.  
If necessary, the VAMC should ask the 
veteran to submit another copy of the 
June 1999 VA Form 9.

2. Copies of the Albany and Buffalo VA 
Medical Center medical administrative 
files dated from 1998 to 1999 to include 
notes, faxes, reports of contact, etc. 
should be associated with the MAS file.

3.  Copies of Albany and Buffalo VA 
Medical Center medical records dated from 
1998 to 1999 which are not already of 
record, to include inpatient and 
outpatient treatment records and referral 
notes, should be associated with the MAS 
file.

4.  Copies of administrative and medical 
records from the private facilities in 
question (Cardiology Associates of 
Schenectady for the period from February 
1, 1999, through February 11, 1999; 
Albany Medical Center on February 23, 
1999; and Schenectady Vascular Associates 
on January 29, 1999) should be associated 
with the MAS file.

5.  A copy of the page(s) succeeding page 
one of the veteran's May 3, 1999, letter 
to Susan Eldred should be associated with 
the MAS file.  If necessary, the VAMC 
should ask the veteran to submit a 
complete copy of the May 3, 1999, letter. 

6.  Taking into consideration all 
evidence and argument of record dated 
since the August 2004 supplemental 
statement of the case, a factual 
determination should be made as to 
whether VA gave prior authorization for 
the non-VA medical care, provided by 
Cardiology Associates of Schenectady from 
February 1, 1999, through February 11, 
1999; by Albany Medical Center on 
February 23, 1999, and by Schenectady 
Vascular Associates on January 29, 1999.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


